                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,

                                                   :      Case No. 2:11-cv-1016

                                                          District Judge Edmund A. Sargus, Jr.
                                                          Magistrate Judge Michael R. Merz

This Report relates to Plaintiffs
Gregory Lott and John Stumpf




                       REPORT AND RECOMMENDATIONS



        The Governor having reprieved the executions of Plaintiffs Gregory Lott from March 12,

2020, until May 27, 2021 (ECF No. 2772-1), and John Stumpf from April 16, 2020, until

September 15, 2021 (ECF No. 2772-2), the pending Motions for Stay and Preliminary Injunction

filed by Lott and Stumpf (ECF Nos. 2695-96) are premature. It is accordingly recommended that

the Motions be denied without prejudice to their renewals not later than November 30, 2020, for

Lott, and March 19, 2021 for Stumpf.



February 3, 2020.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge
                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.


                                                1
